Case 2:20-cv-02548-DSF-PVC Document 79 Filed 03/17/21 Page 1 of 1 Page ID #:1251
                                                                             JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



      MICHAEL ZAIDERMAN,
            Plaintiff,                   CV 20-2548 DSF (PVCx)

                      v.                 JUDGMENT

      LOS ANGELES COUNTY
      METROPOLITAN
      TRANSPORTATION
      AUTHORITY, et al.,
            Defendants.



        The Court having granted Defendants’ motion for summary
     judgment,

        IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
     the action be dismissed with prejudice, and that Defendants recover
     costs of suit pursuant to a bill of costs filed in accordance with 28
     U.S.C. § 1920.



      Date: March 17, 2021               ___________________________
                                         Dale S. Fischer
                                         United States District Judge
